Citation Nr: 0512672	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from November 1968 to May 
1981.

This appeal is from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has submitted additional evidence in support of 
his claim for increased rating for PTSD.  In April 2005 he 
responded to a March 2005 letter from the Board of Veterans' 
Appeals, declining to waive his right of initial adjudication 
of the additional evidence by the agency of original 
jurisdiction in his case.  See 69 Fed. Reg. 53,807 (Sep. 3, 
2004) (to be codified at 38 C.F.R. § 20.1304(c)).

Whereas the results of readjudication of the PTSD rating 
could be material to the claim for TDIU, the Board will defer 
consideration of that issue until the appeal returns to the 
Board.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.

2.  Obtain VA clinical records of 
treatment of PTSD after August 13, 2003 
from Pensacola, Florida, Medical Center 
and/or Outpatient Center and from Fort 
Walton Beach Medical Center.  Do not file 
duplicates.

3.  Readjudicate the claims at issue.  If 
either claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




